Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second controller with the second communication unit” (claim 29) and “plurality of acoustic sensors” (claim 43) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because as described in para 0198, “first input 321” is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not directed to the claimed invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Detection device for determining pipe condition including a housing with an acoustic sensor and connection features to connect the housing to an insert.
The disclosure is objected to because of the following informalities: Para 0228, line 9, 5150C should be 515C; para 0380, line 13, 5512 should be 56512; Lines 16-17, numeral 5416 refers to both "an indicator" and "housing". Para 0381, refers that Figure 54A  shows three magnets 54406, however, Fig. 54A does not show the magnets; para 0376, line 12, 544408 should be 54408. Appropriate correction is required.
NOTE: Applicant is advised to correct such discrepancies sought throughout the disclosure as all such discrepancies are not listed due to the lengthy specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9,11-12, 14, 19, 25, 27, 29, 30, 32, 33, 38, 41, 43, 46 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear as to how the housing including connection features connect with an insert. In what relationship is the insert with respect to the housing? It seems the structure of the internal conduit in the insert is necessary in order to support the claimed feature.
Regarding claim 3, it is not clear as to what “internal chamber of the insert is the applicant referring to. It is further unclear as to how the clip connects an internal chamber of the insert?
Regarding claim 4, it is not clear as to the phrase, “a fluid conduit” as to what conduit is the applicant referring to. What is the difference between the “internal conduit” and the “fluid conduit”?
Regarding claim 11, it is not clear as to how “the internal conduit extends through the housing” when the housing does not define a through hole or an opening for insertion.
Regarding claim 29, line 7, it is not clear as to what “a pipe” is the applicant referring to. There is no structural relationship being defined with respect to the detection device. Also, is the “a pipe” same or different from the “pipe network” defined in the last line of the claim? Moreover, the defined “a plurality of inserts” further define with a “wherein” clause, but does not include any structural relationship with the detection device or the system.
Regarding claim 30, “a pipe condition” and “a pipe” are already defined in claim 29. It is not clear if the applicant is attempting to define a different condition of a different pipe.
Regarding claim 38, it is not clear as to whether all the insert or just one insert includes an insert flange.
Regarding claim 41, is “a pipe” in line 1 same or different from “a fluid conduit” in line 3?  It is further not clear as to how the acoustic signals are received from the fluid conduit and the pipe without defining their structural relationship. At line 6, “a pipe condition” is defined in line 1, thus, makes it confusing.
Regarding claims 43 and 44, the plurality of acoustic sensors have no structural relationship with the pipe or the fluid conduit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 19, 25, 27, 29, 30, 32, 33, 38, 41, 43 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Howitt (2016/0252422) in view of Lowitz et al. (11,105,705) (hereinafter Lowitz).
Regarding claim 1, Howitt teaches an apparatus comprising a detection device (10) that includes a housing (11) that includes connection features (para 0041) configured to connect the housing with an insert (70), a first acoustic sensor (20) configured to receive acoustic signals, an acoustic exciter (25), a power source (inherent), and a controller (14) with a communications unit (14), wherein the controller is electrically connected to the first acoustic sensor, the acoustic exciter, and the power source, and configured to cause the acoustic exciter to apply an input acoustic signal to the housing, receive acoustic signals from the housing using the first acoustic sensor, analyze the acoustic signals received by the first acoustic sensor to determine a pipe condition of a pipe (para 0041), and transmit, using the communications unit, data representative of the pipe condition to an external device (18).
Howitt does not explicitly teach the acoustic exciter configured to apply acoustic signals to the housing, however, it would be within the scope of a skilled individual that the acoustic signal that is directed to the flow in the conduit on which the housing is mounted, would be obvious that the acoustic signals are applied to the housing simultaneously that also travels into the fluid since such transducer housings mounted onto the pipe are known to measure flow through the conduit that would also permit travel of the wave to the housing wall also.
Regarding claim 3, Howitt does not teach the connection features include a clip configured to connect to an internal chamber of the insert, one or more magnets, or both. Lowitz teaches clips (130) as a connecting feature. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such a connection feature since such an arrangement would make the device attachable and removable as an when necessary and make it portable.
Regarding claims 19, 25 and 27, Howitt teaches the detection device further includes an accelerometer (para 0037), also known to include pressure sensor (para 0017) or thermal sensor (para 0017), wherein and the controller is further configured to detect a signal from the accelerometer, pressure sensor or thermal sensor and further analyze the acoustic signals and the accelerometer signals, or pressure signals or thermal signals to determine the pipe condition.
Regarding claim 29, Howitt teaches a system comprising a plurality of detection devices (10, Fig. 5, 7), wherein each detection device (10) includes: a first acoustic sensor (20) configured to receive acoustic signals; a power source (inherent) and a controller (14) with a communications unit, wherein the controller is electrically connected to the first acoustic sensor and the power source, and configured to receive acoustic signals from a pipe using the first acoustic sensor, analyze the acoustic signals received by the first acoustic sensor to determine a pipe condition of the pipe (para 0041) and a plurality of inserts, wherein each detection device has a housing, each housing is positioned within a plenum volume of a corresponding insert, and each insert is connected to at least one fluid conduit of a pipe network (Fig. 5, 7). Howitt does not explicitly teach the pipe condition being transmitted to a second controller; the second controller with a second communications unit, wherein the second controller is configured to receive the data from each of the communications unit from the plurality of detection devices. However, it would be within the scope of a skilled individual to provide a second controller to receive the data from each of the communications unit from the plurality of detection devices since the data from the individual controllers of the plurality of detection devices can be transmitted to the second controller that is remote from the site for further evaluation and comparison of the detection devices and the conditions of the conduits.
Regarding claim 30, Howitt teaches at least one of the controller and the second controller are further configured to determine a pipe condition of a pipe between at least two detection devices Fig. 5, 7).
Regarding claim 32, while, Howitt does not explicitly teach the second controller further configured to cause a notification to be transmitted to an external device, wherein the notification includes information related to the pipe condition, it would be within the scope of a skilled individual to transmit the data to the external device for further processing of the signals and relate to a particular condition of the conduit in order to fix the issues detected.
Regarding claim 33, Howitt teaches acoustic exciters for each detection device further includes an acoustic exciter configured to apply an acoustic signal to the housing, each housing is connected to the corresponding insert, however, Howitt does not explicitly teach the acoustic exciter configured to apply acoustic signals to the housing, however, it would be within the scope of a skilled individual that the acoustic signal that is directed to the flow in the conduit on which the housing is mounted, would be obvious that the acoustic signals are applied to the housing simultaneously that also travels into the fluid since such transducer housings mounted onto the pipe are known to measure flow through the conduit that would also permit travel of the wave to the housing wall also.
Regarding claim 38, Howitt teaches all the claimed features except for one insert including an insert flange, and the insert flange being connected to a flange on one of the fluid conduits of the pipe network. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide flanges between the insert and the conduits of the network since such an arrangement would provide removable connection of the detection device to the piping network in order to replace a faulty device.
Regarding claim 41, Howitt teaches a method of detecting a pipe condition of a pipe using an acoustic sensor (20) that is a part of a detection device (10) having a housing (11) positioned inside a plenum volume of an insert (70), the method comprising receiving acoustic signals from the fluid conduit and the pipe using the acoustic sensor non-invasively, analyzing the acoustic signals received by the acoustic sensor to determine a pipe condition of the pipe; and reporting the pipe condition to an external device (18). Howitt does not explicitly teach the plenum volume of an insert that is connected to a flange of a fluid conduit, however, it would be within the scope of a skilled individual to provide a flanged structure for mounting the detection device in order to determine flow or other pipe conditions.
Regarding claim 43, Howitt teaches the receiving includes receiving acoustic signals from the pipe using a plurality of acoustic sensors, and the analyzing includes analyzing the acoustic signals received by the plurality of acoustic sensors to determine the pipe condition (para 0037, 0041).
Regarding claim 50, Howitt teaches determining a pressure of the pipe using a pressure sensor (para 0017).


Allowable Subject Matter
Claims 4-7, 9, 11-12, 14 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest the apparatus comprising a detection device including a housing with an insert, wherein the insert includes a plenum volume and an internal conduit, wherein the housing is configured to be positioned inside the plenum volume, and the insert is configured to be connected in-line to a fluid conduit. Furthermore, prior arts made available fail to teach or fairly suggest a method of detecting a pipe condition of a pipe using an acoustic sensor that includes a housing positioned inside a plenum of an insert that is connected to a flange of the fluid conduit and further comprising detecting a pipe condition trigger and transmitting one or more acoustic signals to the pipe in response to detecting the pipe condition trigger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shand et al. (2021/0238991) teach system, method and sensor device for fluid conduit inspection using passive magnetometry. Huang (7,673,525) teaches a sensor system for pipe and flow condition monitoring of a pipeline using doppler profiles through the pipeline section to monitor deposition and corrosion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/26/2022